939 So. 2d 1197 (2006)
Angel RIVERA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-1491.
District Court of Appeal of Florida, Fourth District.
November 1, 2006.
Rehearing Denied November 1, 2006.
Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Monique E. L'Italien, Assistant Attorney General, West Palm Beach, for appellee.

ON MOTION FOR REHEARING OR CERTIFICATION OF CONFLICT
PER CURIAM.
We deny appellant's, Angel Rivera, motion for rehearing and grant his motion for certification of conflict. We withdraw our previous opinion and substitute the following in its place.
Appellant, Angel Rivera, was found guilty of strong arm robbery and sentenced to thirty years in prison as a habitual felony offender. On appeal, Rivera argues that the trial court erred by denying his hearsay objection to the introduction of a letter from the Florida Department of Corrections reflecting his most recent release date from prison. The State offered the letter at sentencing in order to establish Rivera's status as a habitual felony offender.
We affirm as to this issue based on this court's recent en banc opinion in Yisrael v. State, 938 So. 2d 546 (Fla. 4th DCA 2006). As in Yisrael, we also certify conflict with Gray v. State, 910 So. 2d 867 (Fla. 1st DCA 2005).
Affirmed.
GUNTHER, HAZOURI and MAY, JJ., concur.